Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 7/6/2022.  
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “…wherein the sludge properties comprise at least one of the following sludge: dryness…” but should read “…wherein the sludge properties comprise at least one of the following: sludge dryness…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bello et al., A Survey of Modelling Techniques and Control Strategies Employed for Coagulation Process in Drinking Water Treatment Plants, International Journal of Engineering Research & Technology Vol. 5 Issue 02, February 2016 (in IDS).
Regarding claim 1, Bello teaches a method for providing at least one input/output parameter of a wastewater treatment plant, the method comprising gathering historical process data from a plurality of wastewater treatment plants (Page 230), forming at least one model at least by the historical process data and plant configuration data gathered from the plurality of wastewater treatment plants combined with properties of applied chemicals in said wastewater treatment plants (page 230), obtaining data representing process data and/or plant configuration data of said individual wastewater treatment plant (Page 230), feeding at least part of the obtained data to the formed model (Page 230), predicting at least one input parameter (coagulant dosing) and/or at least one output parameter of the sludge dewatering process by means of the at least one model for adjusting sludge dewatering process of said wastewater treatment plant (feed forward control and/or feedback control) (Pages 229-234), and using the predicated at least one input parameter to adjust the water treatment/sludge dewatering process (pages 229-234). 
Regarding claim 3, Bello teaches that the input parameter would be coagulant dosing, which would cause improvement of at least one output parameter based on the model (Pages 229-234).
Regarding claim 4, it is submitted that the regression modeling taught in Bello would include local regression modeling (Pages 230-231).
Regarding claim 5, it is submitted that the Empirical Modeling section of Bello relies on data that is categorized or combined in order to form the desired model (Pages 230-231).
Regarding claim 6, Bello teaches that the models optimize coagulant dosage (Page 229-232).
Regarding claim 7, Bello teaches that at least one output parameter would be predicted based on the sludge properties (less than optimum solids separated based on underdosage) and reject water properties (turbidity/color, overdosage of coagulant, pH, or surface charge) (pages 229-234).
Regarding claim 8, Bello teaches that the data used in the models is train, test and validate the models for the individual treatment plant, which would be continuously updated the model for better predictions (Pages 229-232).
Regarding claim 9, Bello teaches that process data would include flow rates/throughput flows (Pages 232-234).
Regarding claim 10, Bello teaches that data considered in the models would include plant configuration data such as the waste water treatment steps and chemical dosing unit (Pages 230-232).

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. Applicant argues that Bello fails to teach providing at least one input and/or output parameter of a wastewater treatment plant. It is noted that the claims states predicting at least one input and/or output parameter and Applicant’s specification clearly defines at least one input parameter being coagulant dosage ([0021]), something Bello explicitly teaches is predicted and controlled (page 230). 
Applicant argues that Bello fails to teach gathering historical process data from a plurality of wastewater treatment plants. Attention is directed to page 230 of Bello that explicitly teaches “Researchers have used various empirical modelling tools to develop models for predicting the optimum coagulant dosage for water treatment process at different locations” and that WTPs (wastewater treatment plants in plural form) are optimized off of collected data from a database (studies have been carried to ensure that reliable and good data are obtained from WTPs database to train, test and validate ANN models in order to have better results”) (page 230). As such, data from multiple wastewater treatment plants have been collected in a database and a model is designed and optimized for the individual plant based off of the data.  
Applicant argues that Bello fails to predict at least one input parameter of the wastewater treatment process by means of the model. Attention is directed to pages 230-231 that clearly detail predicting optimum coagulant dosage (input parameter according to Applicant) based on the model used. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777